                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

v.                                                     Case No. 5:11cr3-MW/EMT

YAMURA D. HUSDON,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 149. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside or

Correct Sentence By a Person in Federal Custody, ECF No. 148, is summarily DENIED and

DISMISSED. A Certificate of Appealability is DENIED.” The Clerk shall close the file.

           SO ORDERED on March 14, 2019.

                                               s/Mark E. Walker             ____
                                               Chief United States District Judge
